Citation Nr: 0405298	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  98-17 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for low back 
disability.

3.  Entitlement to service connection for epididymitis.

4.  Entitlement to service connection for prostatitis.

5.  Entitlement to service connection for ulcers.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
January 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
January 1998, the RO denied the veteran's claim of 
entitlement to service connection for a back disorder, an 
ulcer, and epididymitis/prostatitis.  In February 1999, the 
RO denied the veteran's claim of entitlement to service 
connection for depression.  In a May 2000 decision, the Board 
denied the above claims on appeal.  In a February 2001 Order, 
the United States Court of Appeals for Veterans Claims 
vacated the Board's May 2000 decision and remanded the matter 
to the Board for further development and for further 
consideration in accordance with the Veterans Claims 
Assistance Act of 2000.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5013A, 5107 (West 
2002).

In September 2002, the Board ordered further development of 
the case, which was subsequently performed by the Board's 
Evidence Development Unit (EDU).  However, on May 1, 2003, 
the United States Court of Appeals for the Federal Circuit 
("Federal Circuit") invalidated 38 C.F.R. § 19.9(a)(2), in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held 
that 38 C.F.R. § 19.9(a)(2), in conjunction with the amended 
rule codified at 38 C.F.R. § 20.1304, was inconsistent with 
38 U.S.C.A. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction for initial 
consideration, and without having to obtain a waiver.  
Subsequent to the Federal Circuit's decision, the Board 
remanded the case in July 2003 to allow the RO to consider 
the newly development evidence and furnish a supplemental 
statement of the case with an opportunity for the veteran and 
his representative to respond.           

Following the Board remand in July 2003, the RO issued a 
supplemental statement of the case.  In response, the 
veteran's representative stated that VA has not met its duty 
to notify and duty to assist requirements under the 
provisions of the VCAA.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's representative has correctly pointed out that 
the veteran has not been furnished proper VCAA notice.  In 
the past, the Board would attempt to remedy any such VCAA 
notice deficiency by furnishing the veteran with a VCAA 
notice letter under the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii).  However, this regulatory provision was 
also invalidated by the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Therefore, it appears that the case must 
be returned to the RO for issuance of an appropriate VCAA 
notice letter.

In a November 2003 written communication, the veteran 
reported that he had no further evidence to submit regarding 
his appeal.  However, he also indicated that he wanted the 
Board to know that he had suffered two mini strokes in or 
around August 2003 and received additional medical treatment 
in November 2003.  It is not clear whether the additional 
medical treatment referenced by the veteran is pertinent to 
the issues on appeal, but the Board believes an attempt to 
obtain the records of the reported treatment should be made 
to ensure that the veteran received all required VA 
assistance with the development of evidence in connection 
with his claim.   

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
take appropriate action (including 
issuance of a VCAA letter) to comply with 
all notice and assistance requirements 
set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002),  implementing regulations, 
now codified at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), and 
pertinent case law.  The RO should ensure 
that the veteran is furnished proper 
notice in compliance with 38 C.F.R. 
§ 3.159(b)(1), including notice of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all health-care providers 
(VA and non-VA) from whom he has sought 
treatment since August 2003, including 
for the reported strokes, elevated PSA 
and elevated blood sugar.  The RO should 
then take appropriate action to request 
copies of all such additional medical 
records identified by the veteran.  

3.  After the actions requested above 
have been completed, the case should be 
returned to the Board after compliance 
with procedural matters, such as issuance 
of a supplemental statement of the case, 
if necessary.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




